Order, Supreme Court, New York County, entered June 16, 1972, denying plaintiff’s motion to hold defendants in default and to order an inquest, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of providing that as a condition to the denial of plaintiff’s motion and the grant to defendants of leave to Serve an answer, the defendants pay to plaintiff the sum of $150 in costs within 20 days after the entry of the order herein, and, as so modified, the order is affirmed, without costs and without disbursements. Under the circumstances of this case, while Special Term properly denied plaintiff’s motion to hold defendants in default, we believe that the denial of the motion and permitting defendants to answer should have been conditioned upon terms as indicated above. Concur—Markewich, J. P., Kupferman, McNally, Steuer and Eager, JJ.